  Case 17-35281       Doc 41     Filed 01/13/21 Entered 01/13/21 16:18:55          Desc Main
                                   Document     Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

                                              )
In re:                                        )
                                              ) CASE NO. 17-35281
Alma Najera                                   )
                                              ) JUDGE Carol A. Doyle
         Debtor                               )
                                              )


FV-I, INC. IN TRUST FOR MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS
   LLC NOTICE OF DEBTOR’S REQUEST FOR FORBEARANCE DUE TO THE
                          COVID-19 PANDEMIC


         Now comes Creditor FV-I, Inc. in trust for Morgan Stanley Mortgage Capital Holdings

LLC (“Creditor”), by and through undersigned counsel, and hereby submits Notice to the Court

of the Debtor’s request for mortgage payment forbearance based upon a material financial

hardship caused by the COVID-19 pandemic.

         The Debtor recently contacted Creditor requesting a forbearance period of 3 months and

has elected to not tender mortgage payments to Creditor that would come due on the mortgage

starting December 1, 2020 through February 1, 2021. Creditor holds a secured interest in real

property commonly known as 9810 Menard Ave, Oak Lawn, Illinois 60453 as evidenced by

claim number 7-1 on the court’s claim register. Creditor, at this time, does not waive any rights

to collect the payments that come due during the forbearance period. If the Debtor desires to

modify the length of the forbearance period or make arrangements to care for the forbearance

period arrears, Creditor asks that the Debtor or Counsel for the Debtor make those requests

through undersigned counsel.
  Case 17-35281       Doc 41     Filed 01/13/21 Entered 01/13/21 16:18:55             Desc Main
                                   Document     Page 2 of 3



       Per the request, Debtor will resume Mortgage payments beginning March 1, 2021 and

will be required to cure the delinquency created by the forbearance period (hereinafter

“forbearance arrears”). Creditor has retained undersigned counsel to seek an agreement with

Debtor regarding the cure of the forbearance arrears and submit that agreement to the Court for

approval. If Debtor fails to make arrangements to fully cure the forbearance arrears, Creditor

reserves it rights to seek relief from the automatic stay upon expiration of the forbearance period.



                                              Robertson, Anschutz, Schneid, Crane & Partners,
                                              PLLC
                                              Authorized Agent for Secured Creditor
                                              10700 Abbott’s Bridge Road, Suite 170
                                              Duluth, GA 30097
                                              Telephone: (470) 321-7112

                                              By: /s/ Erin Elam
                                              Erin Elam
                                              Email: eelam@raslg.com
  Case 17-35281       Doc 41    Filed 01/13/21 Entered 01/13/21 16:18:55       Desc Main
                                  Document     Page 3 of 3




                                CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that on January 13, 2021, I electronically filed the

foregoing with the Clerk of Court by using the CM/ECF system, and a true and correct copy has

been served via United States Mail to the following:

Alma Najera
9810 Menard Ave.
Oak Lawn, IL 60453

And via electronic mail to:

David P Leibowitz, ESQ
Law Offices of David P Leibowitz
3438 N Elaine Place Unit 4
Chicago, IL 60657

M.O. Marshall
55 E. Monroe Street, Suite 3850
Chicago, IL 60603

Patrick S Layng
Office of the U.S. Trustee, Region 11
219 S Dearborn St
Room 873
Chicago, IL 60604



                                            By: /s/ Dena Eaves
                                            Dena Eaves
                                            deaves@raslg.com
